OR|G|NAL

In the United States Court of Federal Claiitts

OFFICE OF SPECIAL MASTERS

No. 99-855V
(Not to be published)
>i<
BRIAN FRANKLIN and * JUN ll 2073
ANDREA FRANKLIN, as legal * U_S_ C%SJV' TOF
representatives of Scott P. Franklin, * FEDERAL cLAuvis
>l<
Petitioners, "‘
* Fi1ed: June 14, 2013
v. *
* Decision on Attorney’s
SECRETARY OF HEALTH AND * Fees and Costs
HUMAN SERVICES *
>l<
Respondent. *
>l<
>l<>l<>l=>l<>l<>l<>l<>l<>l<>i<>l<>l<>l<>|<>l<>l<>l<>l<>l=>l<>|<>ll<>l¢

DECISIoN‘ (ATToRNEY FEES AND cosTs)

In this case under the National Vaccine Injury Compensation Program,z I issued a
decision on l\/lay 16, 2013. On June 12, 2013, the parties filed a stipulation concerning
attorney’s fees and costs in this inatter. The parties’ stipulation requests a total payment of

$89,968.81, representing $87,391.40 in attorney and paralegal fees and costs, and $2,577.41 of
costs expended by petitioners

An award for fees and costs is appropriate at this time, pursuant to 42 U.S.C. § 300aa-
l5(b) and (e)(l). Further, the proposed amounts seem reasonable and appropriate. Accordingly,
l hereby award the following attorneys’ fees and costs pursuant to 42 U.S.C. § 300aa-15(b) and

(€)(1)1

' The undersigned intends to post this decision on the United States Court of Federal Claims’ website, in accordance
with the E-Governinent Act of2002, Pub. L. No. 107-347, § 205, 1 16 Stat. 2899, 2913 (codif`ied as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days within which to request
redaction "of any information furnished by that party (l) that is trade secret or commercial or financial information
_a_rici_is privileged or con_fidential, or (_Zb)_that are medical files and similar files the disclosure of which would
constitute a clearly unwarranted invasion of privacy." Vaccine Rule 1 §fb).z Otherwise, "the entire" decision willzbe
available to the public. lgl_.

2 The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-l0 et seq. (2006).

- a lump sum of $87,391.40, in the form of a check payable jointly to petitioners
and petitioners’ counsel, Gregory D. Kincaid, on account of services performed
by counsel’s law firm.

- a lump sum of $2,577.41, in the form of a check payable to petitioners, which
represents petitioners’ own litigation expenses in this case.

In the absence of a timely-filed motion for review filed pursuant to Appendix B of the
Rules of the U.S. Court of Federal Claims, the clerk of the court shall enter judgment in
accordance herewith.

IT IS SO ORDERED

Special l\/laster